ORDER

PER CURIAM.
Defendant, Willie L. Gibbs, appeals from the judgment entered by the trial court after a jury verdict finding him guilty of attempted forcible rape, in violation of section 566.030 RSMo (2000), kidnapping in violation of section 565.110 RSMo (2000), two counts of robbery in the first degree, in violation of section 569.020 RSMo (2000), four counts of armed criminal action, in violation of section 571.015 RSMo (2000), attempted victim tampering, in violation of section 575.270 RSMo (2000), and stealing under $500, in violation of section 570.030 RSMo (2000). The trial court found defendant to be a prior offender and sentenced him to twenty years imprisonment on the attempted rape count, suspended ten-year sentences on each of the robbery counts, 314 days on the stealing under $500 count, and seven years imprisonment on each of the remaining counts, to be served consecutively to the sentence on the attempted rape count and concurrently with each other; the entire sentence to be served concurrently with any sentences in other jurisdictions.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).